Per Curiam,
This case presents no features essentially different from those which it did when it was here before. See 112 Pa. 551. We then held that it was error in the court below to enter a compulsory non-suit. It now comes up with a verdict in favor of the plaintiff.
, Clarence Biddle, the lad who unfortunately lost his life by this accident, was upon the defendant company’s car by the sufferance of the conductor. The car was what is popularly known as a “ bobtail ” car, i. e. a car with a Slawson box, and a driver who also acts as conductor. At the time of the injury, the car was being driven by a boy. The latter invited one at least of the party of boys, of whom the deceased was one, to get on the car. Young Biddle got on about the same time, and the conductor subsequently shoved one of the boys off the car, and compelled the others to get off whilst the car was in motion. If a company permits a boy to drive its car, and such driver invites or encourages other boys to get on, it is well to understand that, if the conductor subsequently puts them off, he should stop his ear for that purpose. It was undoubtedly his duty to put them off, using a reasonable amount of force, if necessary; but to put them off by force, or compel them to jump off, while the car was in motion, was quite a different matter. This case differs essentially in its facts from Cawley v. The Railroad Company, 93 Pa. 498, and the other cases cited by the learned counsel for the plaintiff in error.
Judgment affirmed.. T. R.